     Case 1:19-cr-00368-MAD Document 8 Filed 10/25/19 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


             -v-                                           Civ. No. 1:19-CR-368-001
                                                                       (MAD)
GARY RYAN

                                 Defendant.

DANIEL J. STEWART
United States Magistrate Judge

         ORDER APPROVING WAIVER OF DETENTION HEARING

      A nine-count Indictment has been handed down by the Grand Jury. Therein,

Defendant is charged in Counts One through Three with aggravated sexual abuse, in

violation of 18 U.S.C. § 2241(c). Defendant is charged in Counts Four through Nine

with transportation with intent to engage in criminal sexual activity, in violation of

18 U.S.C. § 2423(a).

      On October 24, 2019, an Initial Appearance and Arraignment were held. During

the hearing and with the assistance of counsel, Defendant voluntarily waived his right

to a detention hearing. In announcing that waiver, counsel advised that he had

explained the nature of the detention hearing to the Defendant. Defendant reserved his

right to request a detention hearing at a later time. Based upon the foregoing, including

the Defendant’s voluntary representations, it is hereby
     Case 1:19-cr-00368-MAD Document 8 Filed 10/25/19 Page 2 of 2




       ORDERED, that Defendant’s waiver of his right to a Detention hearing without

prejudice, which I find to have been knowing, intelligent, and voluntary, is accepted;

and it is further

       ORDERED, that Defendant is committed to the custody of the Attorney General

or his designated representative for confinement in a corrections facility separate, to the

extent practicable, from persons awaiting or serving sentences or being held in custody

pending appeal. The Defendant shall be afforded a reasonable opportunity for private

consultation with Defense Counsel. On order of a court of the United States or on

request of an Attorney for the Government, the person in charge of the corrections

facility shall deliver the Defendant to the United States Marshal for the purpose of an

appearance in connection with a court proceeding.

SO ORDERED.




Date: October 25, 2019
      Albany, New York




                                            -2-
